—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 27, 2000, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, People v Dickerson, 163 AD2d 610).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.